                                                               Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 1 of 8



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          3   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          4   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          5   Facsimile:     415.281.1350

                                                          6   Attorneys for Defendants
                                                              Tesla, Inc. and Elon Musk
                                                          7

                                                          8                                UNITED STATES DISTRICT COURT
                                                          9                               NORTHERN DISTRICT OF CALIFORNIA
                                                         10                                   SAN FRANCISCO DIVISION
                                                         11

                                                         12                                                 Case No.: 3:18-cv-04865-EMC
F ENWICK & W ES T LLP




                                                         13                                                 DEFENDANTS’ OPPOSITION TO
                        LAW
                                      SAN FRA NCI S CO




                                                                                                            LEAD PLAINTIFF’S MOTION TO
                         AT
                        ATTO RNEY S




                                                         14                                                 LIFT THE DISCOVERY STAY TO
                                                                                                            ISSUE NON-PARTY SUBPOENAS
                                                         15   IN RE TESLA, INC. SECURITIES
                                                              LITIGATION                                    Date:      January 24, 2019
                                                         16                                                 Time:      1:30 p.m.
                                                                                                            Dept.:     Courtroom 5, 17th Floor
                                                         17                                                 Judge:     Hon. Edward M. Chen

                                                         18
                                                                                                            Date Action Filed: August 10, 2018
                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                               DEFS.’ OPP’N TO LEAD PLTF’S
                                                               MOT. TO LIFT DISCOVERY STAY                                 Case No.: 3:18-CV-04865-EMC
                                                               TO ISSUE NON-PARTY SUBPOENAS
                                                                Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 2 of 8



                                                          1          Defendants Tesla, Inc. (“Tesla”) and Elon Musk (collectively, “defendants”), respectfully

                                                          2   submit this opposition to Lead Plaintiff’s (“plaintiff”) motion to lift the discovery stay to issue

                                                          3   five non-party subpoenas. See Dkt. No. 167. Plaintiff’s motion is both procedurally and

                                                          4   substantively flawed.

                                                          5          The motion is procedurally flawed because it was filed in contravention of the Court’s

                                                          6   Standing Order on Discovery. The Standing Order is designed to streamline or eliminate

                                                          7   discovery issues, and expressly provides that “no motions regarding discovery disputes may be

                                                          8   filed without prior leave of the Court.” Plaintiff did not seek or obtain such leave. Instead, and

                                                          9   despite a prompt request that plaintiff abide by the Standing Order, plaintiff insisted on going

                                                         10   forward, forcing defendants to prepare this opposition, potentially needlessly, instead of

                                                         11   following the informal procedures envisioned by the Standing Order. This alone justifies denial

                                                         12   of the motion.
F ENWICK & W ES T LLP




                                                         13          The motion is substantively flawed because it fails to show that any “exceptional
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   circumstances” justify circumventing the mandatory stay of discovery imposed by the Private
                                                         15   Securities Litigation Reform Act of 1995 (the “PSLRA”). Instead, plaintiff rests entirely on
                                                         16   insufficient, speculative argument that, if accepted, would permit preservation subpoenas to be
                                                         17   issued as a matter of course in every securities class action, precisely the opposite of what the
                                                         18   PSLRA requires. Indeed, plaintiff has not even bothered to contact any of the third parties to
                                                         19   ascertain whether they have any relevant evidence, much less offer any basis for suggesting that it

                                                         20   may not be preserved.

                                                         21          Moreover, by targeting Mr. Musk’s girlfriend at the time (who has never worked for

                                                         22   Tesla) and, according to published reports, a “rapper” who, based on the articles plaintiff has

                                                         23   submitted, has a “history of making bold and sometimes unverified claims,” is a “veteran of long

                                                         24   and nonsensical beefs [and has] feuded with everyone from Sarah Palin to Nick Cannon,” and has

                                                         25   been “banned” from Twitter (see Pl. Exs. A, B), it is readily apparent that this is more of an effort

                                                         26   to sensationalize these proceedings than a serious, legitimate effort to preserve “electronic

                                                         27   documents” of third parties with first-hand knowledge of important facts. In any event, because

                                                         28   there is no evidence that any of the proposed subpoena recipients will imminently discard any
                                                               DEFS.’ OPP’N TO LEAD PLTF’S
                                                               MOT. TO LIFT DISCOVERY STAY                       1                     Case No.: 3:18-CV-04865-EMC
                                                               TO ISSUE NON-PARTY SUBPOENAS
                                                                Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 3 of 8



                                                          1   relevant evidence, which is the showing that the law requires, plaintiff’s motion should be denied.

                                                          2     I.   The Motion Was Filed Without Leave Of Court In Violation Of The Standing Order

                                                          3          Plaintiff filed this motion on December 12 without informing defendants of his desire to

                                                          4   seek relief from the PSLRA’s mandatory discovery stay and without obtaining prior leave of

                                                          5   Court. This violates Paragraph 4 of the Court’s Standing Order. Accordingly, defendants brought

                                                          6   the Standing Order to plaintiff’s attention on December 13, requesting that plaintiff meet and

                                                          7   confer and, failing any agreement, that the parties submit the joint three-page letter to the Court

                                                          8   outlining the dispute as per the Standing Order. Declaration of Dean S. Kristy (“Kristy Decl.”),

                                                          9   Ex. 1. In that way, the Court could then determine “if additional briefing or a telephonic

                                                         10   conference will be necessary.” Standing Order ¶ 4.

                                                         11          Plaintiff refused, insisting that, because the proposed subpoenas targeted third parties,

                                                         12   there was no obligation under the Standing Order and no burden imposed on defendants. See
F ENWICK & W ES T LLP




                                                         13   Kristy Decl., Ex. 2. Courts across the country, however, recognize that defendants have a
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   legitimate interest in the PSLRA’s mandatory discovery stay, and have standing to assail
                                                         15   “preservation subpoenas” of this exact sort. See, e.g., In re Cree, Inc. Sec. Litig., 220 F.R.D. 443,
                                                         16   446 (M.D.N.C. 2004) (“Given the intent of the stay provision and its application to all types of
                                                         17   discovery, Defendants have standing to challenge Plaintiffs’ [preservation] subpoenas”); see In re
                                                         18   Fluor Corp. Sec. Litig., 1999 WL 817206, at *2-3 (C.D. Cal. Jan. 15, 1999) (denying plaintiffs’
                                                         19   motion to serve preservation subpoenas in light of defendants’ objections); In re Heckmann Corp.

                                                         20   Sec. Litig., 2011 WL 10636718, at *3-6 (D. Del. Feb. 28, 2011) (denying leave to serve

                                                         21   preservation subpoenas); Sapssov v. Health Mgmt. Assocs., Inc., 2013 WL 12153530, at *1-2

                                                         22   (M.D. Fla. May 7, 2013) (accepting defense arguments and denying leave to serve preservation

                                                         23   subpoenas). In any event, the point here is that the Standing Order expressly provides that “no

                                                         24   motions” regarding discovery may be filed without prior leave of Court. Those words have

                                                         25   meaning. This alone justifies the denial of this motion.

                                                         26    II.   Plaintiff Failed To Show The Exceptional Circumstances The PSLRA Requires

                                                         27          This suit is subject to the PSLRA, which provides that “all discovery and other

                                                         28   proceedings shall be stayed during the pendency of any motion to dismiss, unless the court finds
                                                               DEFS.’ OPP’N TO LEAD PLTF’S
                                                               MOT. TO LIFT DISCOVERY STAY                      2                     Case No.: 3:18-CV-04865-EMC
                                                               TO ISSUE NON-PARTY SUBPOENAS
                                                                Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 4 of 8



                                                          1   upon the motion of any party that particularized discovery is necessary to preserve evidence or to

                                                          2   prevent undue prejudice to that party.” 15 U.S.C. § 78u-4(b)(3)(B). As with any discovery,

                                                          3   modifying the mandatory stay to serve preservation subpoenas requires a showing of exceptional

                                                          4   circumstances. See Fluor, 1999 WL 817206, at *1-3 (denying motion to issue preservation

                                                          5   subpoenas because “exceptional circumstances” not present); see also Faulkner v. Verizon

                                                          6   Commc’ns, Inc., 156 F. Supp. 2d 384, 402 (S.D.N.Y. 2001) (“The sole example proffered by

                                                          7   Congress as to what justifies lifting the [PSLRA] stay is the ‘the terminal illness of an important

                                                          8   witness,’ which might ‘necessitate the deposition of the witness prior to ruling on the motion to

                                                          9   dismiss’”). Indeed, in virtually every securities class action, at least some relevant information is

                                                         10   in the possession of third parties, yet the issuance of preservation subpoenas is the exception, not

                                                         11   the rule, because exceptional circumstances are rarely present.

                                                         12          Where, as here, the putative justification for the subpoenas is concern that information
F ENWICK & W ES T LLP




                                                         13   will be lost or discarded, plaintiff must not only establish that the information is relevant, but
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   show preservation is “necessary … to save evidence from imminent destruction.” Heckmann,
                                                         15   2011 WL 10636718, at *3. This requires an evidentiary showing that there is a real threat that
                                                         16   important information will be lost and merely asserting “that issuing preservation subpoenas is
                                                         17   necessary because loss or destruction of evidence is possible,” due to document retention policies
                                                         18   or other reasons, is insufficient. Id. at *5. In fact, “generalizations of fading memories and
                                                         19   allegations of possible loss or destruction” are routinely rejected. See Fluor, 1999 WL 817206, at

                                                         20   *3. Plaintiff must show that there is a real “prospect” that existing information, even in the hands

                                                         21   of “crucial actors,” will not be retained in the period between now and resolution of a motion to

                                                         22   dismiss. See Asset Value Fund Ltd. Partnership v. FIND/SVP, Inc., 1997 WL 588885, at *1

                                                         23   (S.D.N.Y. Sept. 19, 1997) (denying preservation motion); Sapssov, 2013 WL 12153530, at *2

                                                         24   (denying motion in absence of affidavits or other proof sufficient to meet standard). Importantly,

                                                         25   “‘wholly speculative assertions as to the risk of lost evidence and undue prejudice’ will not satisfy

                                                         26   the standard.” Cree, 220 F.R.D. at 447.

                                                         27          Plaintiff does not come close to meeting this standard. He just ignores it altogether, never

                                                         28   once mentioning it in his motion. Putting aside his rather transparent motive (discussed below),
                                                               DEFS.’ OPP’N TO LEAD PLTF’S
                                                               MOT. TO LIFT DISCOVERY STAY                       3                     Case No.: 3:18-CV-04865-EMC
                                                               TO ISSUE NON-PARTY SUBPOENAS
                                                                Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 5 of 8



                                                          1   his entire basis for seeking to serve subpoenas is premised on a wholly speculative lawyer

                                                          2   argument that non-parties “might otherwise discard, destroy, or misplace” unspecified evidence

                                                          3   in “electronic form, e.g., Twitter or Instagram messaging,” which plaintiff asserts (without any

                                                          4   basis whatsoever) is “inherently fluid and therefore prone to being discarded inadvertently.” Mot.

                                                          5   at 1 (emphasis added); see Mot. at 4 (nakedly claiming that “evidence is increasingly in danger of

                                                          6   disappearing unless Plaintiff is allowed to issue preservation subpoenas”). But there is no basis

                                                          7   for concluding that Twitter or Instagram messages are more likely to disappear than any other

                                                          8   document type, so the underlying premise of the motion is simply illusory. These are precisely the

                                                          9   type of speculative assertions that courts repeatedly reject as a basis for end-running the discovery

                                                         10   stay. See Heckmann, 2011 WL 10636718, at *4 (“The loss or destruction of evidence must be

                                                         11   imminent, as opposed to being hypothetically possible or merely speculative”). Indeed, plaintiffs

                                                         12   did not bother to contact any of the five non-parties it intends to subpoena to find out if they even
F ENWICK & W ES T LLP




                                                         13   have any relevant information, much less provide a reasonable basis for suggesting that such
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   evidence will not be retained prior to resolution of a motion to dismiss. See id. at *5 (noting that
                                                         15   plaintiff failed to show why sending preservation letters to third parties would be insufficient).
                                                         16          Moreover, given the alleged “relevance” of each of the third parties, it is evident that this
                                                         17   is really more of an effort to sensationalize these proceedings than a legitimate attempt to
                                                         18   preserve evidence. Indeed, none of the third parties ever worked for Tesla or Mr. Musk, or is
                                                         19   alleged to have had any involvement in his tweets or in his evaluation of a potential go-private

                                                         20   transaction. Instead, plaintiff focuses on Claire Elise Boucher (a musician known as Grimes),

                                                         21   who was Mr. Musk’s girlfriend at the time. Based on a New York Times article stating that Mr.

                                                         22   Musk “woke up at home with his girlfriend … and had an early workout” on the day of his first

                                                         23   go-private tweet on August 7, 2018 (which the article said he wrote as he “drove himself to the

                                                         24   airport”) (Pl. Ex. C at 2), plaintiff speculates that she “likely observed [his] behavior or overheard

                                                         25   conversations” over the ensuing days and “[i]t is also likely that Ms. Boucher, as Musk’s

                                                         26   girlfriend, discussed the tweet and/or the fallout caused by it with Musk shortly after it was sent.”

                                                         27   Mot. at 3. Putting aside such rank speculation – indeed, every defendant in every securities class

                                                         28   action has a spouse, significant other and friends, but that does not justify discovery of them –
                                                               DEFS.’ OPP’N TO LEAD PLTF’S
                                                               MOT. TO LIFT DISCOVERY STAY                      4                      Case No.: 3:18-CV-04865-EMC
                                                               TO ISSUE NON-PARTY SUBPOENAS
                                                                  Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 6 of 8



                                                          1   there is nothing in plaintiff’s recitation that even remotely suggests that Ms. Boucher has ever

                                                          2   had relevant documents, much less that their destruction is imminent. That is a far cry from the

                                                          3   required showing of exceptional circumstances; if anything, given Ms. Boucher’s lack of

                                                          4   involvement in any contemplated transaction, it would merit a protective order under Rule

                                                          5   26(c)(1) even if this case ever gets to discovery. 1

                                                          6            The same is true as to Ms. Azealia Banks, a rapper who, according to plaintiff’s articles, is

                                                          7   a former friend of Ms. Boucher. Those same articles state that she is a “veteran of long and

                                                          8   nonsensical beefs [having] feuded with everyone from Sarah Palin to Nick Cannon”; she

                                                          9   “remains a Twitter villain even after being banned from the service”; she went on a rant on

                                                         10   Instagram “that began as a delirious critique of colonial wealth and racial privilege, [and] became

                                                         11   a vaguely eugenicist denigration of Musk as a caveman”; and she “has a history of making bold

                                                         12   and sometimes unverified claims,” including against Beyonce, MonetX (a rival) and Russell
F ENWICK & W ES T LLP




                                                         13   Crowe. Pl. Exs. A, B. Published reports also indicate that Ms. Banks apparently claims to have
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   offered Twitter’s CEO a form of “protection” from ISIS. See Kristy Decl., Ex. 3. Despite reports
                                                         15   that completely undermine her credibility, plaintiff calls her a “key source of information in this
                                                         16   matter” – which if anything underscores how weak plaintiff’s case is – based entirely on her
                                                         17   claim that she was present in Mr. Musk’s home to visit Ms. Boucher from August 10-12 (well
                                                         18   after the August 7 tweets) and supposedly observed Mr. Musk, even though he flatly denies ever
                                                         19   meeting her. According to plaintiff, she “likely observed relevant events in addition to those”

                                                         20   Ms. Banks “described in the media.” Mot. at 3. Putting aside Ms. Banks’ history and her lack of

                                                         21   first-hand information that is even arguably relevant, plaintiff has submitted no evidence

                                                         22   supporting claims that she has relevant documents (in electronic or any other form) or that there is

                                                         23   any risk that any such information will not be retained. This is simply not the type of witness, or

                                                         24
                                                              1
                                                                Plaintiff’s reliance on In re Tyco Int’l, Ltd. Sec. Litig., 2000 WL 33654141 (D. N.H. July 27,
                                                         25   2000) is entirely misplaced. There, the court found exceptional circumstances were present to
                                                              justify preservation subpoenas based on a detailed affidavit explaining the non-parties’
                                                         26   preservation policies and how relevant documents were at risk. No such affidavit has been
                                                              submitted here. Plaintiff’s other cases, Neibert v. Monarch Dental Corp., 1999 WL 33290643
                                                         27   (N.D. Tex. Oct. 22, 1999) and Vezzetti v. Remec, Inc., 2001 WL 37118900 (S.D. Cal. July 23,
                                                              2001) failed to address or apply the exceptional circumstances test, and in any event did not
                                                         28   involve non-percipient witnesses such as those here.
                                                                  DEFS.’ OPP’N TO LEAD PLTF’S
                                                                  MOT. TO LIFT DISCOVERY STAY                    5                     Case No.: 3:18-CV-04865-EMC
                                                                  TO ISSUE NON-PARTY SUBPOENAS
                                                                Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 7 of 8



                                                          1   factual record, that could justify the required finding of exceptional circumstances necessary to

                                                          2   obtain relief from the mandatory discovery stay.

                                                          3          Two of the other third parties, the Business Insider and Gizmodo, are included simply

                                                          4   because they published the stories about the claims made by Ms. Banks on August 13, 2018 (Pl.

                                                          5   Exs. A, B). Plaintiff makes no claim that these entities have or are about to discard relevant

                                                          6   documents; indeed, plaintiff does not even claim that these entities use “Twitter or Instagram

                                                          7   messaging” that is supposedly at risk of being purged. Nor does plaintiff even purport to explain

                                                          8   what document preservation policies these entities employ. Hence, there is no basis offered for

                                                          9   serving preservation subpoenas on these media outlets.

                                                         10          Similarly, the fact that the New York Times published an article on August 16, 2018

                                                         11   following an interview with Mr. Musk (Pl. Ex. C) on a range of topics, including his extensive

                                                         12   pre-tweet contacts with the Saudi Arabia sovereign wealth fund about a potential go-private
F ENWICK & W ES T LLP




                                                         13   transaction, does not merit relief from the stay. Plaintiffs make no showing that the New York
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14   Times has information beyond what is set forth in its article, much less that such information is at
                                                         15   risk of being discarded. It is hardly unusual for the financial and mainstream press to report on
                                                         16   relevant events, but that has never been a basis for circumventing the PSLRA stay. Indeed, as
                                                         17   with the other media outlets, the entire basis for plaintiff’s motion – that Twitter or Instagram
                                                         18   messages may be “lost” – has no apparent application to the New York Times.
                                                         19          Finally, plaintiff makes no real effort to show “undue prejudice” if leave to issue these

                                                         20   subpoenas is denied, offering only a one-sentence throwaway assertion that if documents are lost

                                                         21   or destroyed, “it would be unlikely that Plaintiff could ever establish all facts contained in the

                                                         22   documents.” Mot. at 5. But since plaintiff’s motion purports to rely on published stories, it is

                                                         23   hardly evident why that is the case. In any event, such an argument can be made in every

                                                         24   securities class action before a motion to dismiss is resolved. As the cases hold, “the inherent

                                                         25   delay in the PSLRA’s discovery stay that compels “the plaintiff to wait until its complaint has

                                                         26   been legally tested before it can conduct discovery is not unduly prejudicial.” Heckmann, 2011

                                                         27   WL 10636718, at *4 (emphasis in original; internal quotation omitted). See In re Celera Corp.

                                                         28   Sec. Litig., 2014 WL 3827570, at *2 (N.D. Cal. Feb. 25, 2014) (“Prejudice caused by the delay
                                                               DEFS.’ OPP’N TO LEAD PLTF’S
                                                               MOT. TO LIFT DISCOVERY STAY                       6                     Case No.: 3:18-CV-04865-EMC
                                                               TO ISSUE NON-PARTY SUBPOENAS
                                                                  Case 3:18-cv-04865-EMC Document 176 Filed 01/03/19 Page 8 of 8



                                                          1   inherent in the PSLRA’s discovery stay cannot be ‘undue’ prejudice because it is prejudice which

                                                          2   is neither improper nor unfair”). 2

                                                          3   Dated: January 3, 2019                        FENWICK & WEST LLP
                                                          4                                                 By: /s/      Dean S. Kristy
                                                                                                                          Dean S. Kristy
                                                          5
                                                                                                               555 California Street, 12th Floor
                                                          6                                                    San Francisco, California 94104
                                                                                                               Telephone: (415) 875-2300
                                                          7                                                    Facsimile: (415) 281-1350
                                                                                                            Attorneys for Defendants Tesla, Inc. and Elon Musk
                                                          8

                                                          9

                                                         10

                                                         11

                                                         12
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25   2
                                                               The proposed subpoenas are also not sufficiently particularized, as they fail to “identify the
                                                         26   specific types of evidence that fall within its scope.” This requires a “clearly defined universe of
                                                              documents,” rather than a string of requests and an obligation to preserve “all documents.”
                                                         27   Heckmann, 2011 WL 10636718, at *4. Despite predicating his motion on a concern about
                                                              Twitter and Instagram messaging, the subpoenas here are overly broad and all-encompassing,
                                                         28   going to all documents in whatever form. Id.
                                                                  DEFS.’ OPP’N TO LEAD PLTF’S
                                                                  MOT. TO LIFT DISCOVERY STAY                   7                     Case No.: 3:18-CV-04865-EMC
                                                                  TO ISSUE NON-PARTY SUBPOENAS
